Citation Nr: 1514838	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2005 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was later transferred to St. Petersburg, Florida.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 lay statement, during the Veteran's discussion of his flare-up symptoms, he reported two hospital visits in March 2014.  The Veteran first discussed reporting to the VA hospital in Broward County, Florida, and then an overnight visit to the emergency room at the Miami VA hospital on March 26, 2014.  He also indicated that he received a CAT scan at the Miami VA medical center.  These records are not currently associated with the Veteran's claims file, and the Board remands in order to attempt to obtain the records.  Additionally, given the Veteran's hospitalizations and emergency treatment, the Board finds it prudent to obtain another VA examination of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those from the VA Medical Centers in Broward County, Florida and Miami, Florida.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2. The RO must provide the Veteran's claims file to the examiner who completed the Veteran's last VA examination or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's ulcerative colitis, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's April 2014 lay statement discussing the length of his flare-ups and detailing his recent hospital treatment.

ii) Any records obtained from the Medical Centers in Broward County and Miami, Florida, regarding the Veteran's asserted emergency treatment.

c) The examiner must provide an opinion including specific findings as to whether the Veteran's condition has worsened, including a discussion of the exacerbations or flare-ups of the Veteran's condition.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




